DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The responses filed 1-29-2021 and 8-5-2021 have been entered into the record.  Claims 83-105 pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species of SEQ ID NO:32 the reply filed on 1-29-2021 is acknowledged. 
Claims 96, 97 and 101-104 are withdrawn from consideration as drawn to a non-elected invention.  Claims 85-87, 91 (in part), 93 and 94 are withdrawn as non-elected species of Group I.  Claims 83, 84, 88-90, 91 (in part), 92, 95, 98-100 and 105 are under examination.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the CDR1 is recited in the claims as residues 30 to 25 of SEQ ID NO:X, however there is no support for this new claim.  According to the specification CDR1 is disclosed as being residues 30 to 35 of SEQ ID NO:X..  As such the limitation of residues 30-25 lacks antecedent basis in the specification.  It is believed that this is a typographical error, and correction is required.  
In order to advance prosecution, the claim has been interpreted as residues 30 to 35 of SEQ ID NO:X.

Claim Objections
Claim 84 objected to because of the following informalities:  Clam 84 recites a CDR1 of residues 30 to 25.  It is believed that the “25” is a typographical error and should be -35-    Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 83, 84, 88-90, 95, 98-100 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 A1 (THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA) 14 June 2012 in view of  WO 2011/020155 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 24 February 2011, WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011, and BARDEN, J.A. et al., "Non-functional P2X7: a novel and ubiquitous target in human cancer", Journal of Clinical & Cellular Immunology, 2014, Vol. 5:4 (all of record).
WO 2012/079000 teaches that the use of engineered immune effector cells modified to express CARs comprising an antigen-binding site specific for a tumor antigen is well-known in the art. WO 2012/079000 discloses the generation of genetically modified T cells expressing a CAR comprising an antigen binding domain, a transmembrane domain, and multiple signaling regions (Abstract). The antigen binding domain is specific for a tumor-specific antigen or tumor-associated antigen of interest. It is preferably a Fab or scFv and it may be humanized (page 2, lines 11-13; page 15, line 22 to page 16, line 3; page 27, line 30 to page 30, line 15). The cytoplasmic domain of the CAR contains a primary intracellular signaling sequence derived from molecules such as CD3( or FcRy and a costimulatory signaling region derived from molecules such as CD28 or 4-1BB (page 31, line 20 to page 33, line 30). Viral vectors containing the CAR-encoding nucleic acid sequences under the control of inducible or constitutive promoters are introduced into immune effector cells (page 33, line 31 to page 37, line 10).  Suitable immune effectors include T cells, cytotoxic T lymphocytes (CD8+), regulatory T cells, and natural killer cells and they may be derived from a sample of autologous PBMCs (page 3, lines 3-5; page 14, lines 11-16). WO 2012/079000 differs from the present claims in that they teach the generation of CARs targeted against tumor-specific antigens generally but do not disclose the non-functional P2X7 receptor as a target wherein the P2X7 antigen binding domain comprises the CDRs as shown in SEQ ID NO:32, a sdAb or an scFv. However, the nonfunctional P2X7 receptor is known in the art as a tumor-specific antigen as evidenced by the citations below and single domain antibodies specific for this antigen have also been disclosed. 
WO 2011/020155 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 24 February 2011 describes antibodies specific against non-functional P2X7 receptors (Abstract). Antibodies are generated using the E200 peptide that includes Pro210 of P2X7 (page 1, line 25 to page 2, line 3; Example 1). The document indicates that these receptors are selectively expressed on neoplastic or preneoplastic cells such as lymphoma cells, but not on normal cells (page 70, line 14 to page 73, line 6). The disclosed antibodies may be in the form of scFvs, Fabs, diabodies, 

    PNG
    media_image1.png
    333
    1066
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    116
    640
    media_image2.png
    Greyscale


WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011 teach a variety of antibodies that bind the non-function P2X7 receptor (see Table 1a and 1b: pages 37-43; page 21, second and third paragraphs).  The antibodies include Fab, scFv, single variable domain, diabodies (antibody fragments with two antigen-binding sites) at pages 30-31).   WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011 teach the use of the antibodies in the manufacture of medicament in the treatment of cancer.  The antigen binding site, immunoglobulin variable domain, Fab, dab, scFv, diabody, triabody, fusion protein conjugate or pharmaceutical composition can be used for the treatment of cancer of disease associated with expression of the non-functional p2X7 receptor (page 20, third and fourth paragraphs and page 18, paragraph 5).  WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011 teach pharmaceutical compositions comprising such with a pharmaceutically acceptable carrier, diluent or excipient (page 19, fourth paragraph). 

It would be prima facie obvious to one having ordinary skill in the art at the time of filing to provide a CAR and immune cells comprising such using the scFv, dAb, Fab antibodies that bind the non-functional P2X7 receptor and the activation receptor portion of CD3-zeta and the costimultaory receptor CD28  because WO 2011/020155 and WO 2011/075789 teach that the non-functional P2X7 receptor is a tumor-specific antigen suitable for use in targeting the CAR-expressing cells of neoplastic or preneoplastic cells in vivo or in vitro.  One skilled in the art at the time of the invention would have selected the non-functional P2X7 receptor of the prior art in view of the high specificity of this antigen for a large range of cancers including advanced cancers, particularly as described by Barden et al and  WO 2012/079000  teaches that generation of CARs targeted against tumor-specific antigens providing additional motivation for the skilled person to combine the disclosures of these documents.  The non-functional P2X7 receptor-specific antibodies and antibody fragments that could be readily incorporated into the CAR constructs taught by WO 2012/079000 to target non-functional P2X7 receptor expressing cells.

Free of the Prior Art
The chimeric antigen receptor having an antigen recognition domain that binds to a dysfunctional P2X7 receptor comprising SEQ ID NO:52 having the particular long hinge region comprising SEQ ID NO:14 from human IgG4 is free of the prior art.

Objection to Claims
Claims 91 and 92 are objected to as depending from a rejected base claim. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645